MOTION to amend remittitur by inserting the following clause: "And the constitutionality of the statute (chapter 499 of the Laws of 1897 and the acts amendatory thereof) being questioned, it is further adjudged (1) that the said statutes do not contravene section 10 of article 1 of the Federal Constitution forbidding the impairment of the obligations of a contract; (2) the said statutes do not violate section 1 of the 14th amendment to the Federal Constitution providing that a person shall not be deprived of property without due process of law and without just compensation." (See 197 N.Y. 513.)
Motion granted. *Page 560